Citation Nr: 1209377	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  10-31 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for L5-S1 disc herniation with history of low back strain.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1970 to September 1973. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO granted service and assigned an initial rating of 10 percent for L5-S1 disc herniation with history of low back strain, effective May 4, 2006.  In October 2009, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in August 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in August 2010.

By rating decision in August 2010, the RO granted a 20 percent rating for L5-S1 disc herniation with history of low back strain from May 4, 2006.

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection, the Board has characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted a higher initial rating during the pendency of the appeal, inasmuch as higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher initial rating remains viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

For the reasons expressed below, the matter on appeal is being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required. 




REMAND

In his August 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at his local RO (i.e., Travel Board hearing).  In an April 2011 letter, the RO notified the Veteran that his Travel Board hearing was scheduled in June 2011.  The record reflects that the Veteran failed to appear for his scheduled Travel Board hearing in June 2011.

However, via correspondence received by the RO in February 2012, the Veteran stated that, prior to the hearing, in June 2011, he submitted additional information related to his appeal which the RO apparently did not receive.  Purportedly, these documents included another VA Form 9 on which the Veteran requested a Board video-conference hearing in lieu of the previously requested Travel Board hearing. 

Under these circumstances, and affording the Veteran the benefit of the doubt, the Board finds that good cause for the Veteran's failure to appear for the previously scheduled Travel Board hearing has been demonstrated, and that the requested Board video-conference hearing in lieu thereof should be afforded.  See 38 C.F.R. § 20.704(c), (d) (2011).  As the RO schedules Board video-conference hearings, a remand of this matter for the RO to schedule the requested hearing is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Board video-conference hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.



The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



